Citation Nr: 1643733	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent prior to September 18, 2013, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1993.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2014 rating decision, the RO increased the assigned rating to 70 percent, effective September 18, 2013.  The Veteran has not expressed satisfaction with the increased disability rating; this issue, thus, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran is service-connected for PTSD (rated 70 percent disabling); status post right ankle fracture residuals, with scars (rated 10 percent disabling); malaria residuals (rated non compensable rating); hemorrhoids ( rated non compensable 

rating); dermatophytosis of the feet ( rated non compensable).  His combined disability rating is 70 percent.

3.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the Veteran's claim for an increased disability rating is a "downstream" issue, in that it arose from an initial grant of service connection.  Prior to the August 2013 rating decision, the RO issued a letter in April 2012 that advised the Veteran of the evidence necessary to substantiate a claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Importantly, where, as here, service connection has been granted and an initial rating and effective date has been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, VA obtained the Veteran's relevant post-service VA treatment records and private medical records in furtherance of his claims.  Additionally, the Veteran was afforded VA examinations in July 2013 and September 2014.  The Board finds that the July 2013 and September 2014 VA examination reports are adequate, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided findings responsive to the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's service-connected PTSD is assigned a 50 percent rating, prior to September 18, 2013, and a 70 percent rating thereafter.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent rating, but no higher, is warranted for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF a score ranging from 35 to 65 as determined by the July 2013 VA examiner and private treatment providers.  A GAF score between 31 and 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed [individual] avoids friends, neglects family, and is unable to work[.]  GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Turning the evidence of record, in a March 2012 private treatment record, the Veteran reported symptoms of sleep impairment with nightmares occurring two to three times a week; irritability; panic attacks occurring two to three times month; anxiety; intrusive thoughts; hypervigilant, memory impairment, and depression.  He described that he becomes angered easily.  He has hallucinations.  The Veteran explained that he will hear someone call his name or footsteps outside his residence.  He indicated that he does not socialize with others.  The Veteran stated that he was last employed in 2011 as a car salesman and was unable to continue working due to his memory impairment.  The private medical doctor found that the Veteran has some memory impairment; he is unable recall what he has recently read or becomes easily lost when traveling.  The private medical doctor found that the Veteran has difficulty concentrating, learning information, and making decision.  The private medical doctor opined that the Veteran's PTSD has compromised his 

ability to maintain social and work relationships and therefore the Veteran is "permanently and totally disabled and unemployable."  The private medical doctor diagnosed PTSD and dysthymic disorder and assigned a GAF score 35. 

A private treatment record dated April 2012 reflects that the Veteran reported a continuation of the PTSD symptoms noted in the March 2012 treatment record, except, he indicated that he has been sleeping more and experiences less panic attacks and nightmares since starting his prescribed medication.  He also stated that he has been socializing with others.  He described that he started exercising; he walks each morning.  He stated that he has occasional hallucinations, such as hearing his name and footsteps and seeing moving shadows.  The private treating medical doctor assigned a GAF score of 45. 

The Veteran was afforded a VA examination in July 2013.  The Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, concentration difficulties, irritability, anxiety, and hypervigilance.  He stated that he avoids crowds.  The Veteran stated that he experiences psychological symptoms daily.  He indicated that he has occasional thoughts of suicide, but denied any plan or intent of self-harm.  Although the Veteran denied delusions, he stated that he occasional visions of deceased soldiers.  The VA examiner noted that this occurs from time to time and that he does not have a psychotic process or disorder.  The Veteran stated that he has a close relationship with his siblings.  He has been married for forty years and has one adult daughter with three children.  He has a good relationship with his family.  He described that he maintains a good relationship with his friends from the military; he also indicated that he is able to get along with most people.  As to hobbies and leisure activities, he reported that he does household chores and actively participates in his church.  He enjoys fishing and working on cars, although he has difficulty working on cars due to his memory impairment. 

He stated that following his separation from service in 1993, he was a car salesman until 2009, when the dealership went out business.  He stated that he had a wonderful experience working and he denied any psychiatric symptoms during the course of his employment.  The Veteran reported that his PTSD symptoms increased in severity after he was no longer working.  Currently, he is unemployed. 
The July 2013 examiner found that the Veteran was adequately groomed and casually dressed.  His speech, thought process, and content were within normal limits.  He has good judgement; his insight was fair.  His mood was depressed.  His remote memory is grossly intact:  he was able to provide the dates and history of his military service.  His recent memory is also grossly intact:  he was able to recall recent events and appointments.  The examiner found that the Veteran has mildly impaired memory.  The examiner explained that the Veteran had difficulty on a cognitive screening test and he reports that his wife accounts for their finances, due to his memory impairment.  The examiner also stated that the Veteran's memory impairment does not affect his social functioning.  As to daily activities, the VA examiner found that the Veteran has mild difficulty with household chores due to memory problems and shopping due to anxiety.  The examiner opined that the Veteran has mild impairment in social functioning, mainly due to concentration difficulties, anxiety, panic attacks, and irritability, and hypervigilance.  

The VA examiner diagnosed PTSD and a cognitive disorder, not otherwise specified (NOS).  The examiner opined that the Veteran exhibits occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform, occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF of 65 was assigned.  

The Veteran was afforded a second VA examination in September 2014.  The Veteran reported symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; spatial disorientation; chronic sleep impairment; mild memory loss, such as directions or recent events; impairment of short- and long-term memory, to include retention of highly learned material, forgetting to complete tasks; hypervigilance.  He reported the same history that he gave during the July 2013 VA examination.  Although, he stated that he becomes easily irritated with wife in certain situations.  He continues to maintain a good relationship with his family.  As to his leisure activities, he reported that he continues in his daily household chores, and participates in church activities.  He stated that he also regularly attends a retired military association.  He stated that he is retired and that 

he currently volunteers at a veteran's service organization (VSO) assisting the handicapped.  He indicated that he is unable to assist with administrative tasks at the VSO, due to his memory impairment. 

The September 2014 examiner found that the Veteran was casually dressed and that he had good hygiene.  His speech, thought process, and content were within normal limits.  His mood was depressed and irritable.  He understands the outcome of his behavior; his insight and impulse control were good.  He denied delusions and hallucinations.  However, the Veteran commented that he will experience flashbacks from his military service and will have visions of deceased soldiers.  He has good judgement; insight was fair.  He denied homicidal or suicidal thoughts; the examiner noted that the Veteran will have thoughts of death, but denied any plan or intent.  He has recent memory impairment; he gets lost while driving. 

The examiner found that the Veteran exhibits difficulty in understanding complex commands; has impaired abstract thinking; and difficulty in adapting to stressful circumstances, including work or a work like setting.  His mood was mildly depressed with fair range of affect.  The examiner opined that the following PTSD symptoms result in the following occupational impairments: impaired interpersonal relations, to include alienation and exaggerated startle response; inability to focus; impaired sensory and perceptual inputs; impaired ability to comprehend, analyze, and remember information; and impaired motivation and drive.  The examiner found that the above symptoms moderately and severely impair the Veteran's ability to work.  

The examiner diagnosed PTSD and an unspecified neurocognitive disorder and opined that the Veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with dysthymic disorder; cognitive disorder, NOS; and unspecified neurocognitive disorder.  The Board points out that the July 2013 and September 2014 VA examiners noted that they were able to differentiate what symptoms were attributable to each diagnosis.  However, the examiners were unable to differentiate what portion of occupational and social impairment is caused by each mental disorder and were unable to clearly differentiate between symptoms.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the PTSD for the purposes of assessing the severity of that disability.

The Board finds that the March 2012 private medical doctor's statement that the Veteran is totally and permanent disabled and unemployable is of less probative value than the VA examination reports.  The private medical doctor reasoned that the Veteran has compromised his ability to maintain social and work relationships.  The private medical doctor provided no other rationale for his statement.  The private medical doctor did not explain his rationale or describe what symptoms are attributable to the Veteran's occupational and or functional impairment.  Moreover, in recording the Veteran's history and symptoms, the private medical doctor did not comment or document the Veteran's previous work history or substantiate his conclusion that the Veteran is totally disabled and unemployable beyond finding that the Veteran has compromised his relationships.  Absent a detailed rationale behind the doctor's conclusion, the Board gives it less probative weight than the VA examination reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In comparison, the July 2013 and September 2014 VA examiners interviewed the Veteran, reviewed the claims file, documented the Veteran's prior history, and provided a detailed report of the Veteran's psychiatric symptoms, to include his occupational and functional impairment.  Testing included the St. Louis University mental status interview and Beck Depression Inventory.  The examiners investigated symptoms exhibited and described the effect these symptoms had on the Veteran's functioning.  The Board finds highly probative the July 2013 and September 2014 VA examiners opinions, including opinions concerning the Veteran's occupational and functional impairment, and finds that such opinions outweigh the March 2012 private medical doctor's statement that the Veteran is totally and permanent disabled and unemployable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The evidence reveals that throughout the appeal period, the Veteran's PTSD has manifested by symptoms including chronic sleep impairment, hypervigilance, depressed mood, anxiety, panic attacks occurring frequently, memory impairment, suicidal ideation, spatial disorientation, occasional hallucinations, and irritability.  The July 2013 VA examiner assessed the Veteran's symptoms as occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform, occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation (indicative of a 30 percent disability rating) and the September 2014 VA examiner assessed the Veteran's symptoms as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood(indicative of a 70 percent disability rating).  The GAF scores assigned during this period ranged from 35 to 65, which reflect mild to serious industrial impairment.  Having considered these factors together and resolved all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms are of such frequency, duration, and severity so as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, warranting a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 117.  

The Board finds that the next higher rating, 100 percent, is not warranted.
The evidence shows that the Veteran reported difficulty concentrating, hallucinations, and memory impairment.  See, e.g., private treatment report dated March 2012 and VA examination report dated July 2013.  These symptoms have some similarity with those associated with a 100 percent disability rating (such as impairment in thought processes or communication; delusions or hallucinations; and memory loss).  However, the evidence of record does not support a finding that such symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  For example, the medical evidence consistently demonstrates that the Veteran's thought process and communication are within normal limits; memory testing in 2013 revealed only minor impairment; and there are no delusions with only occasional hallucinations.  See, VA examination reports dated July 2013 and September 2014.  

The Veteran has reported that he occasionally hears footsteps, his name, or will have visions of deceased soldiers or shadows.  Importantly, the July 2013 VA examiner noted that the Veteran has this symptom from "time to time" and that he does not have a psychotic process or disorder.  Moreover, the Veteran has consistently denied delusions throughout the appeal period.  Although the Veteran occasionally hears noises and has visions, the Board does not find that this symptom arises to the level of "persistent delusions or hallucinations." 

Also, the Veteran has complained of memory impairment.  However, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  The Veteran has reported that he is unable to recall the last book that he read, that he will get lost when driving, and that his wife manages the finances due to his memory impairment.  Notably, the July 2013 and September 2014 found that the Veteran exhibits recent memory impairment; however, they also found that the Veteran's recent and remote memory was grossly intact.  The September 2014 VA examiner noted that the Veteran was able to recall his military history, dates, and that he is able to remember appointments and events.  The Board finds that although the Veteran may experience memory impairment it does not rise to the frequency, severity, and duration that rises to the level of memory loss for name of close relatives or own name.   

Thus, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Therefore, the Board finds that the criteria for a 100 percent rating has not been demonstrated by the evidence.  The Board acknowledges that the Veteran has been assigned GAF scores ranging from 35 to 65, which reflect various levels of serious symptoms to mild symptoms.  However, the Board finds that the frequency and severity of the symptoms noted at the treatment sessions and examinations conducted during this appeal are of the utmost significance and are supportive of moderate symptomatology of the currently assigned 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

III. Extraschedular Consideration

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, the rating criteria specifically address the Veteran's PTSD.  As indicated above, the July 2013 and September 2014 VA examination reports and private records noted the Veteran's sleep impairment, hypervigilance, depression, suicidal ideation, and irritability; however, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, is contemplated by the rating schedule.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. 

McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

IV.  TDIU

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is service connected for PTSD (rated 70 percent disabling); status post right ankle fracture residuals, with scars (rated 10 percent disabling); malaria residuals (rated noncompensable rating); hemorrhoids (rated noncompensable rating); dermatophytosis of the feet (rated noncompensable).  The Veteran is in receipt of a 70 percent disability rating.  Thus, the schedular criteria for a TDIU under section 4.16(a) have been met.  

The Veteran claims that his inability to secure or follow a substantially gainful occupation is due to his service-connected PTSD.  The Veteran does not contend and the evidence does not reflect that he is unemployable due to his service-connected status post right ankle fracture residuals, with scars; malaria residuals; hemorrhoids; or dermatophytosis of the feet.  Moreover, the evidence also does not reflect nor does he allege that his service-connected status post right ankle fracture residuals, with scars; malaria residuals; hemorrhoids; or dermatophytosis of the feet renders him unable to secure or follow a substantially gainful occupation. 

Turning to the evidence of record, March 2012 and April 2012 private treatment record shows that the Veteran reported that he was last employed as a car salesman in 2011.  The March 2012 private medical doctor opined that the Veteran's PTSD has compromised his ability to maintain social and work relationships and therefore the Veteran is "permanently and totally disabled and unemployable."

The July 2013 VA examination report, the Veteran's September 2013 VA form 21- 8940 (Veteran's Application for increased compensation based on unemployability), and September 2014 VA examination report reveal that the Veteran has a high school education.  Following his separation from service in 1993, he was a car salesman until 2009 or 2011, when the dealership went out business.  He has reported that he had a wonderful experience working and he denied any psychiatric symptoms during the course of his employment.  The Veteran stated that his PTSD symptoms increased in severity after he was no longer working.  He has stated that he is unable to work due to his PTSD symptoms, to include as due to his memory impairment.  The Veteran explains that he becomes lost when driving, his wife manages their fiances, and he is unable to recall recently read books due his memory impairment.  Notably, in other instances the Veteran has reported that he is "retired."  See VA examination report dated September 2014. 

The Veteran has stated that he is currently unemployed.  See Veteran's VA form 21- 8940 (Veteran's Application for increased compensation based on unemployability) dated September 2013.  To this end, the evidence is unclear as to when the Veteran was last employed, as he has reported that he was last employed in 2009 and 2011.  See private treatment record dated March 2012 and VA examination report dated July 2013.  

Following his employment in 2009 or 2011, the Veteran has reported that he currently volunteers at a VSO and that his duties include assisting the handicapped.  He has indicated that his duties at the VSO do not include paperwork, due to his memory impairment. 

Objective examinations resulted in the assignment of Global Assessment of Functioning scores of 35 to 65.  These GAF scores reflect mild to serious industrial impairment, however, the actual clinical findings do not reflect disability warranting a TDIU.  

As indicated above, the Board found that the March 2012 private medical doctor statement that the Veteran was" permanently and totally disabled and unemployable" of limited probative value and outweighed by the July 2013 and September 2014 VA examiners opinions.

The September 2014 VA examiner opined that the following PTSD symptoms result in the following occupational impairments: impaired interpersonal relations, to include alienation and exaggerated startle response; inability to focus; impaired sensory and perceptual inputs; impaired ability to comprehend, analyze, and remember information; and impaired motivation and drive.  The examiner also indicated that the above symptoms moderately and severely impair his ability to work.  
The Veteran has stated that his PTSD symptoms have increased in severity since he has been unemployed and that his previous work experience was enjoyable.  Importantly, the Veteran denied any psychiatric symptoms during the course of his employment.  The Veteran has provided inconsistent statements regarding his unemployability, as he has stated that he has not been employed since 2009 and in other instances he has reported that he has not been employed since 2011.  Additionally, he has stated that he is no longer working as a car salesman due to his memory impairment.  In other instances, he has stated that he is not employed because the car dealership went out of business.  The Board does not find the Veteran's statements regarding his inability to secure or follow a substantially gainful occupation due to his PTSD are convincing. 

The Board acknowledges that the Veteran exhibits memory impairment which limits his abilities in financing, directions, and recent memory recall.  However, the VA examiners found that the Veteran's recent and remote memory is grossly intact, as he is able recall his military history, dates, appointments, and events.  Importantly, the Veteran has indicated that he gets along well with others, volunteers as a VSO, and is actively involved in social activities such as church events.  Based on these facts and the evidence of record, the Board finds that the Veteran's PTSD does not preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to an initial 70 percent rating, but no higher, for PTSD is granted, to the laws and regulations controlling the award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


